Citation Nr: 1046864	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-08 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1962 until July 1966.  
He also had subsequent service with the Nary Reserve.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The Veteran appeared before the undersigned 
Veterans Law Judge at a Board hearing held at the RO in July 
2010.  

The Board notes that the November 2007 claim included a request 
for an evaluation for hearing aids.  During the July 2010 Board 
hearing, the Veteran reported that he was expecting to obtain 
hearing aids from VA within the next few weeks.


FINDING OF FACT

The evidence of record shows that the Veteran's bilateral hearing 
loss is related to his active naval service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.309 (2010).




[Continued on the next page]  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  

Applicable Law

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting injury 
aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If 
there is no showing of a chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity. 38 C.F.R. § 3.303(b).  
Service connection can also be found for any disease diagnosed 
after discharge, if all the evidence establishes it was incurred 
in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical evidence, 
or lay testimony in some cases, that the injury or disease was 
incurred or aggravated during service, and (3) medical evidence 
of a nexus between the current disability and the in-service 
injury or disease.  Pond v. West, 12 Vet. App. 341 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995). 

For the purposes of applying the laws administered by VA, 
impaired hearing is a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 
40 decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 3.385. 

Merits of the Claim
 
The Veteran contends, as indicated in the July 2010 Board 
hearing, that he served in diesel powered submarines and was thus 
exposed to the loud noises associated with such service, which 
caused his hearing loss.  

The Veteran also submitted a lay statement from L.A.C., HMC, who 
reported that he had been stationed on numerous diesel submarines 
while in the Navy and that in his experience they were 
excessively loud and noisy.  L.A.C. also noted that it was common 
practice to not wear hearing protection and for there to be 
changes in the air pressure affecting the ears during snorkeling 
exercises.

The Veteran's service records support his contention of working 
on submarines in service.  For example, a September 1964 record 
noted that the Veteran had completed training requirements for 
working on a submarine.  A July 1966 letter of appreciation noted 
that the Veteran had provided exemplary performance in regard to 
his work with the submarine force.

Service treatment records generally did not indicate any 
complaints of, or treatment for, hearing loss.  His examinations, 
including his February 1957 ROTC examination, February 1962 Pre-
Com examination, February 1966 annual physical, and May 1967 
entry into the reserve unit examination indicated 15/15 whispered 
voice bilaterally or did not provide any hearing findings.

The record is silent for any complaints of, or treatment for, 
bilateral hearing loss for years following the Veteran's 
discharge from service.  However, at the July 2010 Board hearing, 
the Veteran and his spouse reported indications of hearing loss 
during service and in the years following service.  



The Board notes that the VA examination and private audiological 
evaluations are not translated into numerical form for concerning 
the puretone thresholds; however, the audiograms clearly indicate 
that the Veteran exceeds the minimum thresholds necessary to have 
hearing loss under 38 C.F.R. § 3.385 and his medical examiners 
specifically found him to have hearing loss.  The Board thus 
finds that he has impaired hearing for VA purposes.   

An uninterpreted March 2006 private medical record from Brevard 
Ear, Nose and Throat Center found him to have fairly significant 
bilateral sensorineural hearing loss, with a steep drop in the 
lower frequencies.  

A March 2010 audiological examination report, which appears to 
have been conducted under the auspices of the VA Project Hero, 
found mild sloping to moderate severe sensorineural hearing loss.  
An August 2010 addendum noted that the Veteran's hearing loss is 
at least as likely as not caused by history of noise exposure, 
which includes diesel submarines.  

The Veteran's private physician, T.S.H., submitted a letter dated 
in August 2010 noting that the Veteran had been an officer in a 
diesel submarine with significant noise exposure and pressure 
changes during snorkeling activities, as well as machine gun fire 
during training exercise.  Dr. T.S.H. opined that it was highly 
likely that the Veteran's sensorineural hearing loss is related 
to the noise exposure while serving in the Navy. 

The findings of the March 2010 VA examiner and Dr. T.S.H., in 
conjunction with the credible reports of in-service noise 
exposure and bilateral hearing loss in service, indicate that the 
Veteran's bilateral hearing loss is related to his service.  As 
the evidence of record is at least at equipoise, the benefit of 
the doubt rule applies.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1991).  The Veteran's claim for service connection for bilateral 
hearing loss is granted.  



ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


